internal_revenue_service department ott o90 washington dc contact person telephone number in reference to qrib ep t peg - l d u o h legend company a company b company c business d business e agreement g city h state k plan x plan y dear this is in response to your ruling_request dated date submitted by your authorized representative concerning the federal_income_tax consequences of certain transactions under sec_401 of the internal_revenue_code and representations have been submitted in support of the requested rulings the following facts company a sponsors plan x a profit sharing plan that company a as described in a single truckstop comprised of multiple includes a cash_or_deferred_arrangement coda sec_401 of the internal_revenue_code headquartered in city h state k currently operates one retail business business d business operations and since july business which leases certain real_estate to company b to date company a operated two retail trades_or_businesses business d and business e which consisted of of convenience stores and a fuel distribution business a historically treated business e as a separate and distinct trade_or_business from business d under its own name was operated separately from business d business e had its own separate workforce including store managers field managers clerical employees and a vice president of operations and a president who were responsible for the performance of business e business e doing business both the president and the vice a real_estate prior a chain company o president of operations of business e also had limited responsibilities with regard to business d the store managers were solely responsible for the daily an individual based in company a's corporate headquarters operation of business e's individual stores including decisions as to the hiring and firing of store personnel separate and distinct customer base from business d's customer base was responsible for business e's marketing and advertising payroll human resources credit and accounting functions were centralized in company a's corporate headquarters although the cost of those functions attributable to business e's stores was charged back to business e business e had a business e had a separate budget and a separate profit and loss statement but did not have a separate balance_sheet the assets and liabilities of business e were identified separately on company a's balance_sheet with the exception of its accounts_payable which were combined with those of business d business d is a franchise of company c business d's a travel store a prior to december business operations include a fast food facility a full service restaurant a full service trucker's shop convenience store and fuel operations business d's operations also included a motel facility company a sold the motel facility in all operations of business d including the truckstop convenience store were accounted for on the expense and loss statements of company a separate from business e if the assets used in business d's convenience store were combined with those of the other convenience stores on company a's balance_sheet would have comprised less than combined with business e's sales figures would have comprised less than of business e's sales in business d's operations were sold to company b of business e's assets and if none of the assets utilized such assets pursuant to agreement g dated date company a sold excluding the to company b an unrelated corporation business e real_estate_assets the sale to company b constituted a sale of approximately of the assets used by company a in business e's convenience store business and of the assets used in business e's fuel distribution business without limitation equipment inventory supplies contracts computer hardware and computer_software documentation licenses and goodwill company a retained equipment representing the assets used in business e's convenience store business_company a did not sell its cash or business e's accounts_receivable and company a reserved the right to use the brand name of business e's stores for the convenience store located at the truckstop company a risks company a pursuant to agreement g leases and other contractual obligations transferred by and also assumed responsibility for the business to purchase business e company b paid cash to these assets included of oe i currently only employees remain in company a's corporate company a had headquarters employees headquarters immediately before the sale president of operations the persons primarily responsible for business e's performance remain employed by company a addition company a no longer employs a human resources director neither the president nor the vice in in connection with the sale company a terminated business e's employees and substantially_all of these former company a employees were offered employment by company b at the same locations and at approximately the same wages company a continues to maintain plan x company b has neither adopted nor assumed plan x of assets between plan x and any plan maintained by company b company a has concluded that the termination of the former company a employees on july and under the circumstances described above cannot be construed a sec_401 k b i i a separation_from_service within the meaning of section and there was no merger or transfer of the internal_revenue_code in the same jobs in connection with the sale while section dollar_figure of plan x generally permits the lump sum distribution of an employee's account balance attributable to elective_deferrals upon the sale_or_other_disposition of substantially_all of the assets used in a trade_or_business but only with respect to an employee who continues employment with the corporation acquiring such assets provision company a proposes to make lump sum distributions from plan x subject_to applicable consent requirements to the former company a employees on or before december in accordance with this board resolutions adopted in date authorized the a new company a defined contribution all of plan x's accounts belonging to current establishment of plan y plan containing a cash_or_deferred_arrangement feature february company a employees were transferred to plan y on date current company a employees began making elective_deferral contributions to plan y no current company a employees made any deferrals to plan x or received or became entitled to receive any allocations under plan x between date x the fifth_amendment to plan x provides that effective june no current company a employees may participate in plan and date on based upon the above information your authorized representative has requested the following rulings that the sale by company a of business e to company b constituted a disposition of substantially_all of the assets used in a trade_or_business within the meaning of sec_401 a ii of the internal_revenue_code and that distributions of plan x account balances attributable to elective_deferrals made to the former company a employees now employed by company b will not violate the fee distribution restrictions set forth in sec_401 the code b i of sec_401 of the internal_revenue_code provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if certain requirements are met sec_401 of the code states in part that a profit- sharing plan shall not be considered as not satisfying the requirements of subsection a merely because the plan includes a qualified_cash_or_deferred_arrangement sec_401 of the code sets forth the requirements to be a qualified_cash_or_deferred_arrangement one of which is that distributions may not be made earlier than the occurence of certain stated events including those stated in sec_401 sec_401 distributable events is the disposition by a corporation of substantially_all of its assets within the meaning of sec_409 used by the corporation in a trade_or_business of such corporation to an unrelated corporation but only with respect to an employee who continues employment with the corporation acquiring such assets sec_401 a ii further provides that one of these b i ii when read together with this regulation provides in relevant part sec_1_401_k_-1 of the income_tax regulations provides rules applicable to distributions upon the sale of assets the seller must maintain the plan and the purchaser may not maintain the plan after the disposition the employee receiving the distribution must continue employment with the purchaser of the assets disposition of the assets and must generally occur by the end of the second calendar_year after the year in which the disposition occurred and iv the sale of substantially_all the assets used in a trade_or_business means the sale of assets and an unrelated entity is one that is not required to be aggregated with the seller under code sec_414 c m or o after the sale_or_other_disposition the distribution must be in connection with the at least of the iii that ii i sec_1_401_k_-1 of the regulations provides in general that a distribution may be made only if it distribution within the meaning of sec_402 is a lump sum of the code in this case you have represented that business e was a separate and distinct business from business d treated as other type of retail business conducted by company a had its own distinct personnel management and customer base and the results of its operations were illustrated separately on company a's financial statements currently company a operates one retail trade_or_business business d and a real_estate business e the a is to company b a ii of the code based upon the facts and a trade_or_business as that term is used in section in accordance with agreement g company a sold more than of the assets business leasing real_estate circumstances presented herein we have determined that business e k dated july used in business e company a continues to maintain plan x and company b does not maintain plan x connection with the disposition of the assets and such distributions will occur on or before december the distributions will be made only to former company a employees currently employed by company b distributions as described in sec_402 without regard to subparagraphs a i through iv f distributions from plan x will be made in and in the form of lump sum an unrelated corporation of that section of the code b and accordingly with respect to your first ruling_request we conclude that the sale by company a of business e to company b constituted a disposition of substantially_all of the assets used in a trade_or_business within the meaning of sec_401 a ii of the internal_revenue_code with respect to your second ruling_request we conclude that distributions of plan x account balances attributable to elective_deferrals made to the former company a employees now employed by company b will not violate the distribution restrictions set forth in sec_401 b i of the code this ruling letter is based on the assumption that plan xx continues to be qualified under code sec_401 at all relevant times in accordance with a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative alan pipkin chief employee_plans technical branch enclosures notice of intention to disclose deleted copy of letter
